Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 101/112(a) rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
This claimed invention recites a closed-loop piston engine system comprises a heat source 420 to superheat a working fluid (scCO2) to drive a piston in closed cycle.  However, the closed-loop system does NOT have a cooling source.  This is well-known in the art as a perpetual motion device that violates the second law of thermodynamic. The second law of thermodynamics states that, in a closed system, no processes will tend to occur that increase the net organization (or decrease the net entropy) of the system. A perpetual motion machine of the second kind is a machine which spontaneously converts thermal energy into mechanical work. When the thermal energy is equivalent to the work done, this does not violate the law of conservation of energy. However it does violate the more subtle second law of thermodynamics, see also entropy). Such a machine is different from real heat engines (such as car engines), which always involve a transfer of heat from a hotter reservoir to a colder one, the latter being warmed up in the process. The signature of a perpetual motion machine of the second kind is that there is only one heat reservoir involved, which is being spontaneously cooled without involving a transfer of heat to a cooler reservoir. This conversion of heat into useful work, without any side effect, is impossible, as stated by the second law of thermodynamics.
Claims 1-19 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

35 USC 112(b) rejections
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In independent claims 1, 6, 11, 17, the recitations “the piston being driven toward a centerline of the crankshaft during a power stroke using a connecting rod and causing the crankshaft to rotate thereby causing one power stroke per crankshaft rotation and thereby producing two power strokes for every single power stroke as being powered in a hydrocarbon fuel internal combustion engine” is vague, indefinite and not understandable because there are many types of internal combustion engines that have different strokes and different power outputs.  The internal combustion engines can have two strokes, four strokes, sometimes six strokes or eight strokes.  
35 USC 112(d) rejections

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7, 12, 18, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitations “wherein no carbon dioxide emissions are generated from the closed-loop piston engine system” fail to further limit the claimed invention of claim 1 because no structure is added.  Note “no carbon dioxide emissions” does not add any structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Obviousness double patenting rejections

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,975,697. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
US 10,975,697 anticipates the claimed subject matter of this application. The claims of the patent recite more elements than in this application and therefore the claims of this application should be rejected under obviousness double patenting rejection. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Suggestions
It's suggested that a continuation-in-part (CIP) application be filed to include: 1) a cooler to the closed-loop piston engine system to overcome the rejections based on 35 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denker, Bush, Bryant, Dullaway, and Hughes disclose piston engine systems comprising gas working fluid with heaters and coolers.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/23/2022